ORDER
This case came before a hearing panel of this court for oral argument December 17, 1991 pursuant to an order which had directed both parties to appear and show cause why the issues raised by this appeal should not be summarily decided.
Alfred Calcagni & Son, Inc., had appealed from an order entered by a justice of the Superior Court granting the receiver’s petition to reopen the receivership and distribute newly discovered assets, namely a tax refund in the amount of $45,075.39 from the United States Internal Revenue Service.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that the trial justice was completely correct in granting the receiver’s petition to reopen and in distributing the newly discovered assets to a secured creditor, BancOhio whose secured assets had been diminished in the initial distribution by administration expenses.
Consequently the appeal of Alfred Cal-cagni & Son, Inc. is denied and dismissed. The orders entered by the Superior Court are affirmed.
FAY, C.J., and SHEA, J., did not participate.